Poland, Ch. J.
It is conceded on both sides that the same rule of duty and diligence should be applied to the letter of horses and carriages for hire, for others to drive, as to coach owners or other passenger can-iers, who furnish drivers as well as teams. The plaintiffs claim that the law holds both responsible for the absolute sufficiency of carriages, harnesses, etc., and that if the driver or passenger receives an injury by reason of a defective carriage or harness,"he is entitled to redress, though the defect was not visible, and could not be discovered by the most careful examination.
The defendant claims they are only liable for the want of due care and reasonable diligence.
It seems now universally settled in this country that the strict rule of liability applied to common carriers of goods, does not apply to carriers of passengers. While the carrier of goods is liable for any loss or injury that may happen to them, even with no fault on his part, unless occasioned by the act of God or the public enemy, the carrier of passengers is only liable for negligence. It is not needful now to discuss the policy on which this difference is founded.
Some of the books and cases say the carrier of passengers is only liable for the want of due care, or reasonable care ; others say they are bound to extraordinary care, and the highest diligence, to ensure the safety and security of their passengers.
But we apprehend there is no real difference in the meaning of, these terms as applied to the subject. In any business involving the personal safety and lives of others, what is due care, reasonable diligence ? Clearly nothing less than the most watchful care and the most active diligence ; anything short of this is negligence and carelessness, and would furnish clear ground of liability if an injury was thereby sustained.
The case of Ingalls v. Bills et al., 9 Met. 1, settles what we deem to be the true view of the law on this subject. In that case all the authorities are carefullyl reviewed, and the English cases now relied on by the plaintiff as establishing the principle of absolute liability, are shown not to support it, though the language of some of the judges might seem to countenance such a doctrine. The principle established by that case is stated by the *589reporter as follows: “ Proprietors of coaches, who carry passengers for hire, are answerable to a passenger for an injury which happens by reason of a defect in a coach, which might have been discovered by the most careful and thorough examination, but not- for an injury which happens by reason of a hidden defect, which could not, upon such examination, have been discovered.” The principle settled by that case seems to have been carefully followed by the judge who tried this ease, in his instructions to the jury.
The doctrine of the plaintiffs by which the defendant would be held liable for defects in his carriages and harnesses, which he did not know, and which he could not have discovered by the most careful scrutiny, we think would be grossly unjust, and it is one not ordinarily applied to any other of the dealings and -relations of society.
The judgment is affirmed.